Case 1:20-cv-00706-DLC Document 261 Filed 09/17/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION, STATE OF NEW : 20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF

OHIO, COMMONWEALTH OF PENNSYLVANIA, ORDER
STATE OF ILLINOIS, STATE OF NORTH

CAROLINA, and COMMONWEALTH OF

VIRGINIA,

Plaintiffs,
-y-

VYBRA PHARMACEUTICALS, LLC, AND
PHOPNTXUS AG, MARTIN SHKRELI,
individually, as an owner and former
director of Phoenixus AG and a former
executive of Vyera Pharmaceuticals,
LLC, and KEVIN MULLEADY, individually,
as an owner and former director of
Phoenixus AG and a former executive of

Vyera Pharmaceuticals, LLC,

Defendants.

DENISE COTE, District Judge:

Parties are kindly reminded that motions for approval of
sealed or redacted filings must not only comply with the
Southern District of New York’s ECF Rules and Instructions,

section 6, but also this Court’s Individual Practices in Civil

Cases. Where a motion seeks approval to redact information from

a document that is to be publicly filed, the filing party shall:

(a) publicly file the document with the proposed redactions, and

(b) electronically file under seal a copy of the unredacted

document with the proposed redactions highlighted.

 
Case 1:20-cv-00706-DLC Document 261 Filed 09/17/20 Page 2 of 4

The standard for when a document may be sealed or redacted
is not that the material is captured by a confidentiality
agreement, although that may be a relevant fact to mention in
any application. The First Amendment accords a strong
presumption of public access to pleadings and other judicial
documents that “have historically been open to the press and
general public” and “play[] a significant positive role in the
functioning of the particular process.” Bernstein v. Bernstein

Litowitz Berger & Grossmann LLP, 814 F.3d 132, 141 (2d Cir.

 

2016). See also Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

 

110, 124 (2d Cir. 2006). The Second Circuit has held that this
presumption applies to complaints filed in civil

actions, Bernstein, 814 F.3d at 140, as well as “pretrial
motions and written documents submitted in connection with them,

and docket sheets.” Newsday LLC v. County of Nassau, 730 F.3d

 

156, 164 (2d Cir. 2013) (citation omitted). The First Amendment
“requires a court to make specific, rigorous findings before
sealing the document or otherwise denying public access,”
Bernstein, 814 F.3d at 141 (citation omitted). “[T]he
presumptive right of access prevails unless it is overcome by
specific, on-the-record findings that sealing is necessary to
preserve higher values and only if the sealing order is narrowly
tailored to achieve that aim.” Newsday, 730 F.3d at 165

(citation omitted). When making requests to redact or seal

 
Case 1:20-cv-00706-DLC Document 261 Filed 09/17/20 Page 3 of 4

material, the parties should include in a publicly filed letter
any proposed findings that support the request.

On September 14, 2020, defendant Martin Shkreli filed two
motions to seal, and defendants collectively filed one motion to
seal. Mr. Shkreli’s first motion, Docket No. 246, requested
permission to redact portions of, and file under seal the
statement attached to, Mr. Shkreli’s letter in response to this
Court's September 10, 2020 Order.

The second motion, Docket No. 250, requested permission to
redact portions of, and file under seal all exhibits attached
to, Mr. Shkreli’s response to plaintiffs’ September 9, 2020
letter motion, in which plaintiffs requested that Mr. Shkreli
provide a privilege log. The exhibits include material that is
already in the public record, as it was previously included in
plaintiffs’ September 9 publicly filed letter motion.

Finally, defendants collectively filed a motion, Docket No.
249, to redact portions of their respective answers to the
amended complaint. It is hereby

ORDERED that Mr. Shkreli’s motion, Docket No. 246, to
redact portions of, and file under seal the statement attached
to, Mr. Shkreli’s letter in response to this Court’s September
10, 2020 Order is granted. Mr. Shkreli’s letter and attachments

contain private information not historically available to the

 
Case 1:20-cv-00706-DLC Document 261 Filed 09/17/20 Page 4 of 4

public, and his proposed redactions and requests for seal are
narrowly tailored.

TT IS FURTHER ORDERED that Mr. Shkreli shall re-submit a
request to redact portions of, and file under seal exhibits
attached to, his response to plaintiffs’ September 9 letter
motion. The resubmission shall exclude from its request
information already in the public record.

TT IS FURTHER ORDERED that defendants’ motion, Docket No.
249, to redact portions of their respective answers to the
amended complaint is granted. Defendants’ answers to the
amended complaint contain commercially and competitively
sensitive nonpublic information, and their proposed redactions
are narrowly tailored,

Dated: New York, New York
September 17, 2020

¥

DENISE COT
United Staftes District Judge

Wnts Ne

 
